DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Response to Arguments
1.	Applicant’s arguments filed on 04/25/2022 regarding claims 1-12 and 14-32 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1, 2, 10, 11, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Henda (US PG Pub. No. 2019/0159025), hereinafter referred to as Ben in view of Hoffmann (US PG Pub. No. 2016/0337914) and further in view of Wifvesson (US PG Pub. No. 2020/0008054).
	Note: With regard to the prior art Ben (US PG Pub. No. 2019/0159025), examiner is relying on the contents of the provisional application 62/588,856 filed on November 20, 2017 in its entirety in the rejections below.
As per claim 1:
Ben teaches a method for wireless communication by a User Equipment (UE) (see paragraph [0010], teaches a method of generating security key by the UE), comprising:
receiving a command to handover the UE from a source base station (BS) to a target BS (see Figure 5, step 9, the UE 70 receives handover CMD from the source GNB 25), the command including at least an indication of whether the UE is to generate at least one key specific to the target BS and a freshness parameter for generating the at least one key (see paragraphs [0067], [0068] the handover CMD includes a key change indication and/or a freshness parameter);
generating the at least one key based at least on the indication of whether the UE is to generate the at least one key specific to the target BS, the freshness parameter (see paragraphs [0067], [0068], in response to receiving the key change indication and freshness parameter, the UE 70 establishes a new security context and derives a new Kcn using the freshness parameter).
Ben does not clearly teach wherein at least a portion of a control plane (CP) protocol layer is implemented at the target BS and the source BS, wherein the at least the portion of the CP protocol layer implemented at the target BS and the source BS comprises a portion responsible for radio resource control (RRC) signaling, and user plane protocol layers are implemented at a Radio Access Network (RAN) network entity controlling at least the source BS.
Hoffman teaches wherein at least a portion of a control plane (CP) protocol layer is implemented at the target BS and the source BS (see Figure 2, paragraph [0126], shows “source” and “target”. Both the “source” and “target” includes a source eNB-C 61 and target eNB-C 64 respectively of the control plane. Paragraph [0006] explicitly states: “The control part of the eNB (eNB-C, eNB in control plane) in general covers the part which allows for exchange of the signaling such that the UE and the EPC can request and grant particular services” and thus eNB-C is a control plane protocol layer), wherein the at least the portion of the CP protocol layer implemented at the target BS and the source BS comprises a portion responsible for radio resource control (RRC) signaling (see paragraph [0126], explicitly states: “Further, the UE may be connected to the eNB-Cs 61 and 64 of the control plane via an LTE-Uu RRC interface …”. Furthermore, both the source and destination base stations are responsible for exchanging RRC message with the UE, please see paragraph [0017], [0022]. Therefore, it is evident that a component of the source and destination eNBs are responsible for exchanging RRC messages during the handoff operation), and user plane protocol layers are implemented at a Radio Access Network (RAN) network entity controlling at least the source BS (see Figure 2, both the “source” and “target” also include eNB-U 63 and eNB-U 66 respectively. An eNB-U is in the user plane and responsible for forwarding the payload to and from the user equipment towards/from the EPC, please see paragraph [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate components of both control and data planes (as disclosed in Hoffmann) into Ben as a way of aiding in the transfer of packets from the source eNB to the destination eNB during the handover operation (please see paragraph [013] of Hoffmann). 
The combination of Ben and Hoffmann fail to clearly teach generating the at least one key by taking into consideration a master key, the master key associated with the (RAN) network entity controlling at least the source BS.
Wifvesson teaches generating the at least one key by taking into consideration a master key (see paragraph [0136], the UE uses the 5G-freshness parameter to derive a 4G-master key’ based on the 5G key), a master key, the master key associated with the (RAN) network entity controlling at least the source BS (see paragraph [0124], the 5G key is a key available at the source RAN/source core network of the 5G wireless communication system);
and exchanging control signaling with the target BS based on the CP protocol layer using the at least one key (see Figure 6, the handover complete command is a radio resource control (RRC) connection configuration message sent to the target. Paragraph [0133], also discloses the source eNB comprise of a control plane function (CPF) for deriving a master key and forwarding said master key to the target MME).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Ben and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 2:
Ben in view of Hoffmann and further in view of Wifvesson teaches the method of claim1.
The combination of Ben and Hoffmann does not clearly teach wherein generating the at least one key includes generating an intermediate key specific to the target BS, based on the master key and the freshness parameter.
Wifvesson teaches wherein generating the at least one key includes generating an intermediate key specific to the target BS, based on the master key and the freshness parameter (see paragraph [0136], after deriving 4G-master key’ based on the 5G key included in the 5G-freshness parameter, the UE also derives 4G-master key’’ from the 4-G master using the 4G-freshness parameter also included in the handover command).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Ben and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 10:
Ben in view of Hoffmann and further in view of Wifvesson teaches the method of claim1.
The combination of Ben and Hoffmann does not clearly teach the control signaling includes Radio Resource Control (RRC) signaling.
Wifvesson teaches the control signaling includes Radio Resource Control (RRC) signaling (see Figure 6, control signaling exchanged between the terminal and the target base station is RRC).
This it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wifvesson into both Ben and Hoffmann. The motivation for doing so would be to ensure secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 11:
Ben in view of Hoffmann and further in view of Wifvesson teaches the method of claim1.
The combination of Ben and Hoffmann does not teach wherein the command to handover includes an indication to generate the master key, wherein the indication includes a freshness parameter to generate the master key.
Wifvesson teaches wherein the command to handover includes an indication to generate the master key, wherein the indication includes a freshness parameter to generate the master key (see paragraph [0136], the handover command comprise of 5G-freshness parameter the enables the UE to derive 4-G master key’ based on 5G key).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Ben and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 27:
Ben teaches a User Equipment (UE) (see Figure 21, wireless device 1110), comprising:
at least one processor (see Figure 21, processing circuitry 1120) configured to:
receive a command to handover the UE from a source base station (BS) to a target BS (see Figure 5, step 9, the UE 70 receives handover CMD from the source GNB 25), the command including at least an indication of whether the UE is to generate at least one key specific to the target BS and a freshness parameter for generating the at least one key (see paragraphs [0067], [0068]the handover CMD includes a key change indication and/or a freshness parameter);
generate the at least one key based at least on the indication of whether the UE is to generate the at least one key specific to the target BS, the freshness parameter (see paragraphs [0067], [0068], in response to receiving the key change indication and freshness parameter, the UE 70 establishes a new security context and derives a new Kcn using the freshness parameter);
and a memory coupled to the at least one processor (see Figure 21, device readable medium 1130 coupled to processing circuitry 1120).
Ben does not clearly teach wherein at least a portion of a control plane (CP) protocol layer is implemented at the target BS and the source BS, wherein the at least the portion of the CP protocol layer implemented at the target BS and the source BS comprises a portion responsible for radio resource control (RRC) signaling, and user plane protocol layers are implemented at a Radio Access Network (RAN) network entity controlling at least the source BS.
Hoffman teaches wherein at least a portion of a control plane (CP) protocol layer is implemented at the target BS and the source BS (see Figure 2, paragraph [0126], shows “source” and “target”. Both the “source” and “target” includes a source eNB-C 61 and target eNB-C 64 respectively of the control plane. Paragraph [0006] explicitly states: “The control part of the eNB (eNB-C, eNB in control plane) in general covers the part which allows for exchange of the signaling such that the UE and the EPC can request and grant particular services” and thus eNB-C is a control plane protocol layer), wherein the at least the portion of the CP protocol layer implemented at the target BS and the source BS comprises a portion responsible for radio resource control (RRC) signaling (see paragraph [0126], explicitly states: “Further, the UE may be connected to the eNB-Cs 61 and 64 of the control plane via an LTE-Uu RRC interface …”. Furthermore, both the source and destination base stations are responsible for exchanging RRC message with the UE, please see paragraph [0017], [0022]. Therefore, it is evident that a component of the source and destination eNBs are responsible for exchanging RRC messages during the handoff operation), and user plane protocol layers are implemented at a Radio Access Network (RAN) network entity controlling at least the source BS (see Figure 2, both the “source” and “target” also include eNB-U 63 and eNB-U 66 respectively. An eNB-U is in the user plane and responsible for forwarding the payload to and from the user equipment towards/from the EPC, please see paragraph [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate components of both control and data planes (as disclosed in Hoffmann) into Ben as a way of aiding in the transfer of packets from the source eNB to the destination eNB during the handover operation (please see paragraph [013] of Hoffmann). 
The combination of Ben and Hoffmann fail to clearly teach generating the at least one key by taking into consideration a master key, the master key associated with the (RAN) network entity controlling at least the source BS;
and exchanging control signaling with the target BS based on the CP protocol layer using the at least one key.
Wifvesson teaches generating the at least one key by taking into consideration a master key (see paragraph [0136], the UE uses the 5G-freshness parameter to derive a 4G-master key’ based on the 5G key), the master key associated with the (RAN) network entity controlling at least the source BS (see paragraph [0124], the 5G key is a key available at the source RAN/source core network of the 5G wireless communication system);
and exchanging control signaling with the target BS based on the CP protocol layer using the at least one key (see Figure 6, the handover complete command is a radio resource control (RRC) connection configuration message sent to the target. Paragraph [0133], also discloses the source eNB comprise of a control plane function (CPF) for deriving a master key and forwarding said master key to the target MME).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Ben and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
Claim 28 is rejected in the same scope as claim 2.
4.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Hoffmann and further in view of Wifvesson and Lin (US PG Pub. No. 2019/0082367).
As per claim 6:
Ben in view of Hoffmann and further in view of Wifvesson teaches the method of claim1.
The combination of Ben, Hoffmann and Wifvesson fail to teach wherein the network entity includes a central unit (CU) according to the 5th Generation (5G) New Radio (NR) Radio Access Network (RAN) architecture.
Lin teaches wherein the network entity includes a central unit (CU) according to the 5th Generation (5G) New Radio (NR) Radio Access Network (RAN) architecture (Lin, see paragraph [0110], the structure of the RAN includes a centralized unit (CU)).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lin. The motivation for doing so would be to reduce overhead when updating the security key results (please see paragraph [0003] of Lin).
As per claim 7:
Ben in view of Hoffmann and further in view of Wifvesson and Lin teaches the method of claim 6.
The combination of Ben, Hoffmann and Wifvesson fail to teach wherein each of the source BS and the target BS includes a Distributed Unit (DU) according to the 5G NR RAN architecture.
Lin teaches wherein each of the source BS and the target BS includes a Distributed Unit (DU) according to the 5G NR RAN architecture (Lin, see paragraph [0110], the structure of RAN also includes a plurality of distribution units (DUs)).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lin. The motivation for doing so would be to reduce overhead when updating the security key results (please see paragraph [0003] of Lin).
As per claim 8:
Ben in view of Hoffmann and further in view of Wifvesson the method of claim 1.
The combination of Ben, Hoffmann and Wifvesson does not teach wherein the CP protocol layer includes Central Unit (CU) - CP (CU-CP) according to the 5G NR RAN architecture.
Lin teaches wherein the CP protocol layer includes Central Unit (CU) - CP (CU-CP) according to the 5G NR RAN architecture (Lin, see Figure 10, the control plane and the user plane of the RAN architecture are separated by CU-CP entity).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lin. The motivation for doing so would be to reduce overhead when updating the security key results (please see paragraph [0003] of Lin).
As per claim 9:
Ben in view of Hoffmann and further in view of Wifvesson and Lin teaches the method of claim 8.
The combination of Ben, Hoffmann and Wifvesson does not clearly teach wherein the portion of the CP protocol layer includes Packet Data Convergence Protocol (PDCP) – CP (PDCP-CP) according to the 5G NR RAN architecture.
Lin teaches wherein the portion of the CP protocol layer includes Packet Data Convergence Protocol (PDCP) – CP (PDCP-CP) according to the 5G NR RAN architecture (Lin, see paragraph [0110], the CU centrally control the DUs by using a PDCP and a protocol layer above the PDCP).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lin. The motivation for doing so would be to reduce overhead when updating the security key results (please see paragraph [0003] of Lin).

5.	Claims 12, 14, 15, 16, 17, 21, 22, 24, 25, 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PG Pub. No. 2019/0082367) in view of Wifvesson (US PG Pub. No. 2020/0008054) and Hoffmann.
As per claim 12:
Lin teaches a method for wireless communication by a Radio Access Network (RAN) network entity (see paragraph [0012], teaches a method of handing over a terminal from a source cell to a target cell. The source and target cells located in the same or different RAN node(s), please see paragraph [0015]), comprising:
deciding to handover a UE from a source base station (BS) to a target BS (see paragraph [0022], the RAN node sends handover command to the terminal to trigger handover. The handover command includes a derivation parameter. The terminal then use that information to generate the required key (please see paragraph [0153]). The terminal handover from the source cell to a target cell, please see paragraph [0016]), wherein the RAN network entity controls a plurality of BSs including at least one of the source BS or the target BS (see paragraph [0022], the RAN node is associated with a source cell).
Lin does not clearly teach generating at least one key specific to the target BS, based on a master key and a freshness parameter, the master key associated with the network entity;
transmitting an indication of the at least one key to the target BS;
and directing the source BS to transmit a handover command to the UE, the handover command including at least an indication to generate the at least one key and the freshness parameter for generating the at least one key,
wherein the target BS exchanges control signaling with the UE based on the CP protocol layer, wherein the control signaling is protected based on the at least one key.
Wifvesson teaches generating at least one key specific to the target BS, based on a master key and a freshness parameter (see paragraph [0136], the UE uses the 5G-freshness parameter to derive a 4G-master key’ based on the 5G key), the master key associated with the network entity (see paragraph [0124], the 5G key is a key available at the source RAN/source core network of the 5G wireless communication system);
transmitting an indication of the at least one key to the target BS (see Figure 7, the source RAN sends relocation request message to the target network, the relocation request message comprise specific keys KSI, CK* for example);
and directing the source BS to transmit a handover command to the UE (see Figure 6, SGSN forwards Relocation command (RRC_Connection_Reconfiguration) to the source RNC. The source RNC, in turn, forwards UTRAN HO command with the RRC_Connection_Reconfiguration to the UE), the handover command including at least an indication to generate the at least one key and the freshness parameter for generating the at least one key (see paragraph [0082], the UTRAN HO command includes parameters for deriving the key for handoff such as KeNB as contained in the message),
wherein the target BS exchanges control signaling with the UE based on the CP protocol layer, wherein the control signaling is protected based on the at least one key (see paragraph [0133], discloses the source eNB comprise of a control plane function (CPF) for deriving a master key and forwarding said master key to the target MME).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into Lin as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
The combination of Lin and Wifvesson fail to clearly teach at least a portion of a control plane (CP) protocol layer is implemented at the target BS and the source BS, wherein the at least the portion of the CP protocol layer implemented at the target BS and the source BS comprises a portion responsible for radio resource control (RRC) signaling, and user plane protocol layers are implemented at the RAN network entity.
Hoffmann teaches at least a portion of a control plane (CP) protocol layer is implemented at the target BS and the source BS (see Figure 2, paragraph [0126], shows “source” and “target”. Both the “source” and “target” includes a source eNB-C 61 and target eNB-C 64 respectively of the control plane. Paragraph [0006] explicitly states: “The control part of the eNB (eNB-C, eNB in control plane) in general covers the part which allows for exchange of the signaling such that the UE and the EPC can request and grant particular services” and thus eNB-C is a control plane protocol layer), wherein the at least the portion of the CP protocol layer implemented at the target BS and the source BS comprises a portion responsible for radio resource control (RRC) signaling (see paragraph [0126], explicitly states: “Further, the UE may be connected to the eNB-Cs 61 and 64 of the control plane via an LTE-Uu RRC interface …”. Furthermore, both the source and destination base stations are responsible for exchanging RRC message with the UE, please see paragraph [0017], [0022]. Therefore, it is evident that a component of the source and destination eNBs are responsible for exchanging RRC messages during the handoff operation), and user plane protocol layers are implemented at the RAN network entity (see Figure 2, both the “source” and “target” also include eNB-U 63 and eNB-U 66 respectively. An eNB-U is in the user plane and responsible for forwarding the payload to and from the user equipment towards/from the EPC, please see paragraph [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate components of both control and data planes (as disclosed in Hoffmann) into both Lin and Wifvesson as a way of aiding in the transfer of packets from the source eNB to the destination eNB during the handover operation (please see paragraph [013] of Hoffmann).
As per claim 14:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 12.
Lin and Hoffmann does not teach further comprising generating an RRC message including the handover command, wherein directing the source BS to transmit includes directing the source BS to forward the RRC message to the UE.
	Wifvesson teaches further comprising generating an RRC message including the handover command, wherein directing the source BS to transmit includes directing the source BS to forward the RRC message to the UE (see Figure 6, HO command comprise of RRC_Configuration message)).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Lin and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 15:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 12.
Lin and Hoffmann does not teach further comprising transmitting the indication to generate and the freshness parameter to the source BS, for forwarding to the UE via an RRC message.
	Wifvesson teaches further comprising transmitting the indication to generate and the freshness parameter to the source BS, for forwarding to the UE via an RRC message (see Figure 7, the handover from UTRAN command contains an RRC Reconfiguration message comprising NAS DL COUNT, ciphering algorithm together with NAS security parameters).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Lin and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 16:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 12.
Lin and Hoffmann does not teach wherein generating the at least one key includes:
generating an intermediate key specific to the target BS, based on the master key
and the freshness parameter.
Wifvesson teaches wherein generating the at least one key includes:
generating an intermediate key specific to the target BS, based on the master key
and the freshness parameter (see paragraph [0136], after deriving 4G-master key’ based on the 5G key included in the 5G-freshness parameter, the UE also derives 4G-master key’’ from the 4-G master using the 4G-freshness parameter also included in the handover command).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Lin and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 17:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 16.
Lin and Hoffmann does not clearly teach wherein the indication includes an indication of the intermediate key.
Wifvesson teaches wherein the indication includes an indication of the intermediate key (see paragraph [0204], the 5G-freshness parameter is a counter value).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Lin and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 21:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 12, wherein the network entity includes a central unit (CU) according to the 5th Generation (5G) New Radio (NR) Radio Access Network (RAN) architecture (Lin, see paragraph [0110], the structure of the RAN includes a centralized unit (CU)).
As per claim 22:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 21, wherein each of the source BS and the target BS includes a Distributed Unit (DU) according to the 5G NR RAN architecture (Lin, see paragraph [0110], the structure of RAN also includes a plurality of distribution units (DUs)).
As per claim 23:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 12, wherein the CP protocol layer includes a Control Unit (CU)-CP (CU-CP) according to the 5G NR RAN architecture (Lin, see Figure 10, the control plane and the user plane of the RAN architecture are separated by CU-CP entity).
As per claim 24:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 23, wherein the portion of the CP protocol layer includes Packet Data Convergence Protocol (PDCP) - CP (PDCP-CP) according to the 5G NR RAN architecture (Lin, see paragraph [0110], the CU centrally control the DUs by using a PDCP and a protocol layer above the PDCP).
As per claim 25:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 12, wherein control signaling includes RRC signaling (Lin, see Figure 15, paragraphs [0133]-[0136], the exchange of security keys is by means of RRC signaling).
As per claim 26:
Lin in view of Wifvesson and further in view of Hoffmann teaches the method of claim 12.
Lin and Hoffmann does not teach wherein the freshness parameter includes at least one of a counter, a nonce, Physical Cell Identifier (PCI), or Absolute Radio Frequency Channel Number (ARFCN).
Wifvesson teaches wherein the freshness parameter includes at least one of a counter, a nonce, Physical Cell Identifier (PCI), or Absolute Radio Frequency Channel Number (ARFCN) (see paragraph [0204], the 5G-freshness parameter is a counter value).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Lin and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
As per claim 30:
Lin teaches a Radio Access Network (RAN) network entity (see Figure 22, paragraph [0180], RAN device), comprising:
at least one processor (see Figure 22, processing element 2231) configured to:
decide to handover a UE from a source base station (BS) to a target BS (see paragraph [0022], the RAN node sends handover command to the terminal to trigger handover. The handover command includes a derivation parameter. The terminal then use that information to generate the required key (please see paragraph [0153]). The terminal handover from the source cell to a target cell, please see paragraph [0016]), wherein the RAN network entity controls a plurality of BSs including at least one of the source BS or the target BS (see paragraph [0022], the RAN node is associated with a source cell);
and a memory coupled to the at least one processor (see Figure 22, processing element 2231 coupled to storage element 2232 via buss connection).
Lin does not clearly teach generate at least one key specific to the target BS, based on a master key and a freshness parameter, the master key associated with the network entity;
transmit an indication of the at least one key to the target BS;
and directing the source BS to transmit a handover command to the UE, the handover command including at least an indication to generate the at least one key and the freshness parameter for generating the at least one key,
wherein the target BS exchanges control signaling with the UE based on the CP protocol layer, wherein the control signaling is protected based on the at least one key.
Wifvesson teaches generate at least one key specific to the target BS, based on a master key and a freshness parameter (see paragraph [0136], the UE uses the 5G-freshness parameter to derive a 4G-master key’ based on the 5G key), the master key associated with the network entity (see paragraph [0124], the 5G key is a key available at the source RAN/source core network of the 5G wireless communication system);
transmit an indication of the at least one key to the target BS (see Figure 7, the source RAN sends relocation request message to the target network, the relocation request message comprise specific keys KSI, CK* for example);
and directing the source BS to transmit a handover command to the UE (see Figure 6, SGSN forwards Relocation command (RRC_Connection_Reconfiguration) to the source RNC. The source RNC, in turn, forwards UTRAN HO command with the RRC_Connection_Reconfiguration to the UE), the handover command including at least an indication to generate the at least one key and the freshness parameter for generating the at least one key (see paragraph [0082], the UTRAN HO command includes parameters for deriving the key for handoff such as KeNB as contained in the message),
wherein the target BS exchanges control signaling with the UE based on the CP protocol layer, wherein the control signaling is protected based on the at least one key (see paragraph [0133], discloses the source eNB comprise of a control plane function (CPF) for deriving a master key and forwarding said master key to the target MME).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into Lin as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).
The combination of Lin and Wifvesson fail to clearly teach at least a portion of a control plane (CP) protocol layer is implemented at the target BS and the source BS, wherein the at least the portion of the CP protocol layer implemented at the target BS and the source BS comprises a portion responsible for radio resource control (RRC) signaling, and user plane protocol layers are implemented at the RAN network entity.
Hoffmann teaches at least a portion of a control plane (CP) protocol layer is implemented at the target BS and the source BS (see Figure 2, paragraph [0126], shows “source” and “target”. Both the “source” and “target” includes a source eNB-C 61 and target eNB-C 64 respectively of the control plane. Paragraph [0006] explicitly states: “The control part of the eNB (eNB-C, eNB in control plane) in general covers the part which allows for exchange of the signaling such that the UE and the EPC can request and grant particular services” and thus eNB-C is a control plane protocol layer), wherein the at least the portion of the CP protocol layer implemented at the target BS and the source BS comprises a portion responsible for radio resource control (RRC) signaling (see paragraph [0126], explicitly states: “Further, the UE may be connected to the eNB-Cs 61 and 64 of the control plane via an LTE-Uu RRC interface …”. Furthermore, both the source and destination base stations are responsible for exchanging RRC message with the UE, please see paragraph [0017], [0022]. Therefore, it is evident that a component of the source and destination eNBs are responsible for exchanging RRC messages during the handoff operation), and user plane protocol layers are implemented at the RAN network entity (see Figure 2, both the “source” and “target” also include eNB-U 63 and eNB-U 66 respectively. An eNB-U is in the user plane and responsible for forwarding the payload to and from the user equipment towards/from the EPC, please see paragraph [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate components of both control and data planes (as disclosed in Hoffmann) into both Lin and Wifvesson as a way of aiding in the transfer of packets from the source eNB to the destination eNB during the handover operation (please see paragraph [013] of Hoffmann).
As per claim 31:
Lin in view of Wifvesson and further in view of Hoffmann teaches the RAN network entity of claim 30.
Lin does not teach wherein the at least one processor is configured to:
generate an intermediate key specific to the target BS, based on the master key and the freshness parameter.
Wifvesson teaches wherein the at least one processor is configured to:
generate an intermediate key specific to the target BS, based on the master key and the freshness parameter (see paragraph [0136], after deriving 4G-master key’ based on the 5G key included in the 5G-freshness parameter, the UE also derives 4G-master key’’ from the 4-G master using the 4G-freshness parameter also included in the handover command).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the derivation of master key based on freshness parameter (as disclosed in Wifvesson) into both Lin and Hoffmann as a way of providing the UE with the updated key for handover between systems (please see paragraph [0044] of Wifvesson). Therefore, by implementing the freshness parameter ensures secure handover between networks (please see paragraph [0038] of Wifvesson).

6.	 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Hoffmann and further in view of Wifvesson and Bae (US PG Pub. No. 2017/0289797).
As per claim 4:
Lin in view of Hoffmann and further in view of Wifvesson teaches the method of claim 1 with the exception of:
further comprising:
receiving a subsequent command to handover the UE from the target BS to a subsequent target BS, the subsequent command including an indication to generate a subsequent at least one key specific to the subsequent target BS and a subsequent freshness parameter;
and exchanging signaling with the subsequent target BS based on the subsequent at least one key.
Bae teaches further comprising:
receiving a subsequent command to handover the UE from the target BS to a subsequent target BS (see Figure 8, NB#2 sends another RRC connection reconfiguration message s875 to the UE 800), the subsequent command including an indication to generate a subsequent at least one key specific to the subsequent target BS and a subsequent freshness parameter (see paragraph [0168], the RRC connection reconfiguration message contains assistance key and also information regarding algorithm ID and an algorithm distinguisher);
and exchanging signaling with the subsequent target BS based on the subsequent at least one key (see Figure 8, step s890, the UE exchanges signaling with NB#1 using the generated key SKs).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bae. The motivation for doing so would be to maintain reliability of data to be transmitted (please see paragraph [0062] of Bae).

7.	Claims 18, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hoffmann and further in view of Wifvesson and Bae (US PG Pub. No. 2017/0289797).
As per claim 18:
Lin in view of Hoffmann and further in view of Wifvesson teaches the method of claim 16 with exception of:
further comprising:
generating a subsequent intermediate key for handover of the UE to a subsequent target BS, based on the intermediate key and a subsequent freshness parameter.
Bae teaches further comprising:
generating a subsequent intermediate key for handover of the UE to a subsequent target BS, based on the intermediate key and a subsequent freshness parameter (see Figure 6, the terminal generates original SK by applying the TK and algorithm 650).
 Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bae. The motivation for doing so would be to maintain reliability of data to be transmitted (please see paragraph [0062] of Bae).
	As per claim 29:
Lin in view of Hoffmann and further in view of Wifvesson teaches the UE of claim 27 with the exception of:
wherein the at least one processor is further configured to receive a subsequent command to handover the UE from the target BS to a subsequent target BS, the subsequent command including an indication to generate a subsequent at least one key specific to the subsequent target BS and a subsequent freshness parameter;
and exchange signaling with the subsequent target BS based on the subsequent at least one key.
Bae teaches further comprising:
wherein the at least one processor is further configured to receive a subsequent command to handover the UE from the target BS to a subsequent target BS (see Figure 8, NB#2 sends another RRC connection reconfiguration message s875 to the UE 800), the subsequent command including an indication to generate a subsequent at least one key specific to the subsequent target BS and a subsequent freshness parameter (see paragraph [0168], the RRC connection reconfiguration message contains assistance key and also information regarding algorithm ID and an algorithm distinguisher);
and exchange signaling with the subsequent target BS based on the subsequent at least one key (see Figure 8, step s890, the UE exchanges signaling with NB#1 using the generated key SKs).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bae. The motivation for doing so would be to maintain reliability of data to be transmitted (please see paragraph [0062] of Bae).
Claim 32 is rejected in the same scope as claim 18.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Hoffmann and further in view of Wifvesson, Bae and Basu (US PG Pub. No. 2018/0376332).
	As per claim 5:
	Ben in view of Hoffmann and further in view of Wifvesson and Bae teaches the method of claim 4.
The combination of Ben, Hoffmann and Wifvesson fail to clearly teach wherein generating the subsequent at least one key includes:
generating a subsequent intermediate key for handover of the UE to the subsequent target BS, based on the intermediate key and the subsequent freshness parameter.
Bae further teaches wherein generating the subsequent at least one key includes:
generating a subsequent intermediate key for handover of the UE to the subsequent target BS, based on the intermediate key and the subsequent freshness parameter (see Figure 6, the terminal generates original SK by applying the TK and algorithm 650).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bae. The motivation for doing so would be to maintain reliability of data to be transmitted (please see paragraph [0062] of Bae).
The combination of Ben, Hoffmann, Wifvesson and Bae fail to clearly teach and generating an RRC encryption key (KRRCenc) and a RRC integrity protection key (KRRCint) based on the subsequent intermediate key.
Basu teaches and generating an RRC encryption key (KRRCenc) and a RRC integrity protection key (KRRCint) based on the subsequent intermediate key (see Figure 2, after generating KeNB using KASME, the UE/eNB uses the KeNB to generate KRRCenc and KRRCint).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Basu. The motivation for doing so would be to manage multiple bearer connections to ensure a secure communication (please see paragraph [0004] of Basu).
9.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wifvesson and further in view of Hoffmann, Bae and Basu.
As per claim 19:
Lin in view of Wifvesson and further in view of Hoffmann and Bae teaches the method of claim 18 with the exception of:
wherein generating the at least one key includes: generating an RRC encryption key (KRRCenc) and a RRC integrity protection key (KRRCint) based on the subsequent intermediate key.
Basu teaches wherein generating the at least one key includes: generating an RRC encryption key (KRRCenc) and a RRC integrity protection key (KRRCint) based on the subsequent intermediate key (see Figure 2, after generating KeNB using KASME, the UE/eNB uses the KeNB to generate KRRCenc and KRRCint).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Basu into Lin, Wifvesson, Hoffmann and Bae. The motivation for doing so would be to manage multiple bearer connections to ensure a secure communication (please see paragraph [0004] of Basu).
As per claim 20:
Lin in view of Wifvesson and further in view of Hoffmann, Bae and Basu teaches the method of claim 19.
The combination of Lin, Wifvesson, Hoffmann and Bae fail to clearly teach the method of claim 19, wherein the indication includes an indication of the RRC encryption key (KRRcenc) and the RRC integrity protection key (KkRCmt) (see paragraph [0038], the UE is provided with four AS keys KeNB, KRRCint, KRRCenc and KUPenc).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Basu into Lin, Wifvesson, Hoffmann and Bae. The motivation for doing so would be to manage multiple bearer connections to ensure a secure communication (please see paragraph [0004] of Basu).

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ben in view of Hoffmann and further in view of Wifvesson and Basu (US PG Pub. No. 2018/0376332).
	As per claim 3:
	Ben in view of Hoffmann and further in view of Wifvesson teaches the method of claim2 with the exception of:
wherein generating the at least one key further includes generating a Radio Resource Control (RRC) encryption key (KRRCenc) and a RRC integrity protection key (KRRCint) based on the intermediate key.
Basu teaches wherein generating the at least one key further includes generating a Radio Resource Control (RRC) encryption key (KRRCenc) and a RRC integrity protection key (KRRCint) based on the intermediate key (see Figure 2, after generating KeNB using KASME, the UE/eNB uses the KeNB to generate KRRCenc and KRRCint).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Basu into Ben, Hoffmann and Wifvesson. The motivation for doing so would be to manage multiple bearer connections to ensure a secure communication (please see paragraph [0004] of Basu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474